                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

DAVID JALVING,

       Plaintiff,

v.                                                    Case No: 2:17-cv-622-FtM-MRM

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
                                             /

                                    OPINION AND ORDER

       Before the Court is Plaintiff David Tucker Jalving’s Complaint, filed on November 14,

2017. (Doc. 1). Plaintiff seeks judicial review of the final decision of the Commissioner of the

Social Security Administration (“SSA”) denying his claim for a period of disability and

disability insurance benefits. The Commissioner filed the Transcript of the proceedings

(hereinafter referred to as “Tr.” followed by the appropriate page number), and the parties filed a

joint legal memorandum detailing their respective positions. For the reasons set out herein, the

decision of the Commissioner is REVERSED and REMANDED pursuant to § 205(g) of the

Social Security Act, 42 U.S.C. § 405(g).

I.     Social Security Act Eligibility, the ALJ Decision, and Standard of Review

       A.      Eligibility

       The law defines disability as the inability to do any substantial gainful activity by reason

of any medically determinable physical or mental impairment that can be expected to result in

death or that has lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(i), 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905.

The impairment must be severe, making the claimant unable to do his previous work or any other
substantial gainful activity that exists in the national economy. 42 U.S.C. §§ 423(d)(2),

1382c(a)(3); 20 C.F.R. §§ 404.1505 - 404.1511, 416.905 - 416.911. Plaintiff bears the burden of

persuasion through step four, while the burden shifts to the Commissioner at step five. Bowen v.

Yuckert, 482 U.S. 137, 146 n.5 (1987).

       B.      Procedural History

       On September 9, 2009, Plaintiff filed an application for disability insurance benefits. (Tr.

at 117-20). Plaintiff asserted an onset date of March 25, 2009. (Id. at 117). Plaintiff’s

application was denied initially on March 3, 2010 and on reconsideration on June 25, 2010. (Id.

at 71, 72). 1 A hearing was held before Administrative Law Judge (“ALJ”) Maria C. Northington

on June 8, 2015. (Id. at 592-636). The ALJ issued an unfavorable decision on October 7, 2015.

(Id. at 564-84). The ALJ found Plaintiff not to be under a disability from March 25, 2009,

through the date of the decision. (Id. at 565).

       On October 18, 2017, the Appeals Council “found no reason under our rules to assume

jurisdiction” of this action. (Id. at 554-58). Plaintiff filed a Complaint (Doc. 1) in the United

States District Court on November 14, 2017. This case is ripe for review. The parties consented

to proceed before a United States Magistrate Judge for all proceedings. (See Doc. 21).




1
  Previous to the instant case, ALJ Frederick McGrath issued an unfavorable decision on
September 14, 2011. (Tr. at 9-29). Plaintiff requested review by the Appeals Council, and the
Appeals Council denied review. (Id. at 1-6). Plaintiff filed a civil action in this Court, appealing
the September 14, 2011 decision. This Court reversed and remanded the action under sentence
four of 42 U.S.C. § 405(g) on August 1, 2014. (Id. at 664-702). Pursuant to the Order
remanding this action, the Appeals Council remanded the case for a new hearing and decision
consistent with the federal court’s Order. (Id. at 703-707). The remaining procedural history
relates to the instant action and is set forth above.




                                                  2
       C.      Summary of the ALJ’s Decision

       An ALJ must follow a five-step sequential evaluation process to determine if a claimant

has proven that he is disabled. Packer v. Comm’r of Soc. Sec., 542 F. App’x 890, 891 (11th Cir.

2013) (citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)). 2 An ALJ must determine

whether the claimant: (1) is performing substantial gainful activity; (2) has a severe impairment;

(3) has a severe impairment that meets or equals an impairment specifically listed in 20 C.F.R.

Part 404, Subpart P, Appendix 1; (4) can perform her past relevant work; and (5) can perform

other work of the sort found in the national economy. Phillips v. Barnhart, 357 F.3d 1232, 1237-

40 (11th Cir. 2004). The claimant has the burden of proof through step four and then the burden

shifts to the Commissioner at step five. Hines-Sharp v. Comm’r of Soc. Sec., 511 F. App’x 913,

915 n.2 (11th Cir. 2013).

       The ALJ found that Plaintiff met the insured status requirements through June 30, 2015.

(Tr. at 566). At step one of the sequential evaluation, the ALJ found that Plaintiff had not

engaged in substantial gainful activity during the period from his alleged onset date of March 25,

2009, through his date last insured of June 30, 2015. (Id. at 567). At step two, the ALJ

determined that Plaintiff suffered from the following severe impairments: “unspecified

spondyloarthropathy versus ankylosing spondylosis with pain, mild scoliosis, depression, chronic

obstructive pulmonary disease and left shoulder tendinopathy with partial tear diagnosed in June

2015, prior to this, findings were mild (20 CFR 404.1520(c)).” (Id. (original emphasis)). At step

three, the ALJ determined that Plaintiff did not have an impairment or combination of



2
  Unpublished opinions may be cited as persuasive on a particular point. The Court does not
rely on unpublished opinions as precedent. Citation to unpublished opinions on or after January
1, 2007 is expressly permitted under Rule 31.1, Fed. R. App. P. Unpublished opinions may be
cited as persuasive authority pursuant to the Eleventh Circuit Rules. 11th Cir. R. 36-2.




                                                 3
impairments that met or medically equaled the severity of one of the listed impairments in 20

C.F.R. pt. 404, subpt. P, app. 1 (20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526). (Id. at

568).

        At step four, the ALJ found:

        After careful consideration of the entire record, secondary to his combined physical
        impairments, the claimant is limited to light work with the ability to occasionally
        lift and/or carry up to 20 pounds as defined in the Dictionary of Occupational Titles
        (DOT) and regulations, as well as, lift/carry 10 pounds frequently. This includes
        sedentary work as defined in DOT and the regulations. The claimant has no limits
        for sitting in an eight-hour workday. He is capable of standing and/or walking for
        up to six hours in an eight-hour workday. In the course of work, he should be
        allowed the ability to optionally alternate between sitting and standing about 60
        minutes, but such would not cause him to be off-task nor would it cause him to
        leave the workstation. He is able to perform occasional postural functions of
        climbing ramps/stairs and stooping. He is to perform no crawling, no kneeling,
        crouching and no climbing of ladders/ropes/scaffolds. The claimant is to perform
        no overhead lifting, no overhead carrying and no overhead reaching with the
        bilateral upper extremities. He is to perform no constant fine manipulations with
        left non-dominant upper extremity, but frequent and occasional remain unaffected.
        The claimant is to perform no work that would involve hazardous situations such
        as work at unprotected heights or work around dangerous machinery that may cause
        harm to self or others. Secondary to COPD, the claimant is to avoid concentrated
        exposure to respiratory irritants such as fumes, odors, smoke, gases and poor
        ventilation. Individual is to avoid concentrated exposure to extremes of heat,
        humidity and cold temperatures. Secondary to his depression in combination with
        his alleged pain, he retains the capacity to understand, remember and carry-out SVP
        3 instructions and perform SVP 3 tasks as consistent with semi-skilled work.

(Id. at 570).

        The ALJ determined that Plaintiff was unable to perform any past relevant work as a

retail sales clerk, and a self-employed lawn care worker. (Id. at 582). The ALJ considered

Plaintiff’s age, education, work experience, and RFC, and found that there were jobs that existed

in significant numbers in the national economy that Plaintiff could perform. (Id.). The ALJ

noted that the vocational expert identified the following representational occupations that an

individual with Plaintiff’s age, education, work experience, and RFC would be able to perform:




                                                 4
office clerk; file clerk; telephone solicitor; circulation clerk; touch-up inspector; ticket checker.

(Id. at 583). The ALJ concluded that Plaintiff was not under a disability from March 25, 2009,

the alleged onset date, through the decision. (Id. at 584).

       D.      Standard of Review

       The scope of this Court’s review is limited to determining whether the ALJ applied the

correct legal standard, McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988), and whether

the findings are supported by substantial evidence, Richardson v. Perales, 402 U.S. 389, 390

(1971). The Commissioner’s findings of fact are conclusive if supported by substantial

evidence. 42 U.S.C. § 405(g). Substantial evidence is more than a scintilla—i.e., the evidence

must do more than merely create a suspicion of the existence of a fact, and must include such

relevant evidence as a reasonable person would accept as adequate to support the conclusion.

Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citing Walden v. Schweiker, 672 F.2d 835,

838 (11th Cir. 1982); Richardson, 402 U.S. at 401).

       Where the Commissioner’s decision is supported by substantial evidence, the district

court will affirm, even if the reviewer would have reached a contrary result as finder of fact, and

even if the reviewer finds that “the evidence preponderates against” the Commissioner’s

decision. Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v. Sullivan, 932

F.2d 1356, 1358 (11th Cir. 1991). The district court must view the evidence as a whole, taking

into account evidence favorable as well as unfavorable to the decision. Foote, 67 F.3d at 1560;

accord Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992) (court must scrutinize the entire

record to determine reasonableness of factual findings).

II.    Analysis

       On appeal, Plaintiff raises three issues. As stated by the parties, they are:




                                                   5
       (1)      Whether the ALJ’s findings regarding the medical opinion evidence are
                supported by substantial evidence.

       (2)      Whether the ALJ’s RFC assessment is supported by substantial evidence
                and is consistent with the requirements of 20 C.F.R. § 404.1545 and SSR
                96-8p.

       (3)      Whether the ALJ’s assessment of Plaintiff’s credibility is supported by
                substantial evidence.

(Doc. 22 at 13, 19, 24). The Court addresses the issue related to the medical opinion evidence.

             A. Whether the ALJ Properly Weighed Dr. Bustillo’s and Dr. Rosenberg’s
                Opinions

       Plaintiff argues that the ALJ failed to demonstrate good cause to afford little weight to

treating physician Dr. Bustillo’s opinion and to afford moderate weight to Dr. Rosenberg’s

opinion generally and little weight to his opinion concerning Plaintiff’s ability to stoop. (Doc. 22

at 13,16). The Court begins by addressing the arguments directed to Dr. Bustillo’s opinion.

       Plaintiff asserts that the ALJ assigned little weight to Dr. Bustillo’s opinion, finding it

inconsistent with his own examination records that denoted normal findings and improvement of

functionality on medication. (Id. at 13). Plaintiff argues that to reach this finding, the ALJ cited

a single examination note dated April 17, 2015. (Id.). Plaintiff claims that this rationale is

inconsistent with the evidence of record and does not constitute good cause. (Id. at 14). Plaintiff

asserts that Dr. Bustillo treated Plaintiff since May 19, 2009 and wrote a letter on Plaintiff’s

behalf on January 13, 2015, describing Plaintiff’s condition, finding a poor prognosis, and

describing Plaintiff’s limitations. (Id.). Plaintiff also included brief summaries of Dr. Bustillo’s

treatment records that are consistent with and support Dr. Bustillo’s opinion as to Plaintiff’s

limitations. (Id. at 14-15).

       The Commissioner asserts that the ALJ “provided adequate reasons for discounting Dr.

Bustillo’s opinion.” (Id. at 19). The Commissioner contends that the ALJ found Dr. Bustillo’s




                                                  6
opinion “inconsistent with his own examination finding and improvement of functionality on

medication (Tr. 578).” (Id.). The Commissioner also contends that the ALJ noted that Plaintiff

continued to exercise and had normal activities of daily living. (Id.).

       Weighing the opinions and findings of treating, examining, and non-examining

physicians is an integral part of the ALJ’s RFC determination at step four. See Rosario v.

Comm’r of Soc. Sec., 877 F. Supp. 2d 1254, 1265 (M.D. Fla. 2012). The Eleventh Circuit has

held that whenever a physician offers a statement reflecting judgments about the nature and

severity of a claimant’s impairments, including symptoms, diagnosis, and prognosis, what the

claimant can still do despite his or her impairments, and the claimant’s physical and mental

restrictions, the statement is an opinion requiring the ALJ to state with particularity the weight

given to it and the reasons therefor. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178-79

(11th Cir. 2011). Without such a statement, “it is impossible for a reviewing court to determine

whether the ultimate decision on the merits of the claim is rational and supported by substantial

evidence.” Id. (citing Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981)).

       The opinions of treating physicians are entitled to substantial or considerable weight

unless good cause is shown to the contrary. Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir.

2004). The Eleventh Circuit has concluded that good cause exists when: (1) the treating

physician’s opinion was not bolstered by the evidence; (2) the evidence supported a contrary

finding; or (3) the treating physician’s opinion was conclusory or inconsistent with the doctor’s

own medical records. Id. In the instant case, Dr. Bustillo is a treating physician and, thus, his

opinion is entitled to substantial or considerable weight unless good cause exists to the contrary.

Id.




                                                 7
       A brief summary of some of Dr. Bustillo’s treatment records follows. Dr. Bustillo, a

rheumatologist began treating Plaintiff on May 19, 2009. (Tr. at 252). Plaintiff complained of

back pain, morning stiffness, and fatigue. (Id.). Plaintiff exhibited tenderness in his wrists,

decreased range of motion and tenderness in his lumbar back, and tenderness in his hands and

feet. (Id. at 253). Dr. Bustillo found that Plaintiff’s “symptoms and history do[ ] suggest an

inflammatory process, more along the [lines] of the spondyloarthropathies, for now

undifferentiated.” (Id.). Dr. Bustillo ordered x-rays, and began Plaintiff on anti-inflammatory

medications. (Id.).

       Plaintiff saw Dr. Bustillo on July 29, 2009. (Id. at 249). Plaintiff reported he felt great

on steroids, but once off steroids he had not done well. (Id.). Plaintiff exhibited tenderness at his

elbows, hips and lumbar back. (Id.). Dr. Bustillo adjusted Plaintiff’s medications. (Id.).

       On October 1, 2009, Plaintiff returned to Dr. Bustillo, complaining of arthritis. (Id. at

248). Plaintiff still had some issues with activities of daily living and tolerating medications.

(Id.). Dr. Bustillo assessed Plaintiff with “[p]ain multiple joints – spondyloarthropathy, has

responded well, but still significant stiffness and back pain.” (Id.).

       On November 24, 2009, Plaintiff saw Dr. Bustillo with complaints of pain, morning

stiffness, and fatigue. (Id. at 242-43). Plaintiff exhibited back pain, and musculoskeletal

tenderness. (Id. at 243). Some of the medications were not effective and Dr. Bustillo adjusted

them. (Id.).

       On June 9, 2010, Plaintiff returned to Dr. Bustillo with complaints of pain, morning

stiffness, and abnormalities in daily activities such as difficulty walking and getting dressed. (Id.

at 427). Plaintiff was positive for back pain, arthralgias, and fatigue. (Id.). He exhibited




                                                  8
musculoskeletal tenderness. (Id.). Dr. Bustillo diagnosed Plaintiff with ankylosing spondylitis

and adjusted his medications. (Id. at 428).

       On January 27, 2011, Plaintiff complained of joint pain in his feet and spine, fatigue, and

difficulties with daily activities of walking and getting dressed. (Id. at 403). Upon examination,

Dr. Bustillo found a decreased range of motion and tenderness in Plaintiff’s lumbar and cervical

back, and tenderness in his feet. (Id.). Dr. Bustillo adjusted his medications. (Id. at 404).

       On April 28, 2011, Plaintiff returned to Dr. Bustillo for medication refills. (Id. at 472).

Dr. Bustillo found Plaintiff positive for fatigue, back pain, and arthralgias. (Id.). Plaintiff had

decreased range of motion and tenderness in his cervical and lumbar back. (Id.). Dr. Bustillo

also found Plaintiff was “clinically not improving much, he is trying to exercise, he is relying on

prednisone too much, I want him to start weaning off slowly.” (Id. at 473). Dr. Bustillo

discussed a change in treatment plans and a change in medications. (Id.).

       On June 3, 2011, Plaintiff saw Dr. Bustillo. (Id. at 506). Plaintiff was stable, but

complained “of pain and axial, cervical spine, thoracic spine and lumbar spine, associated with

fatigue. Difficulty with daily activity = difficulty with walking and difficulty with getting

dressed.” (Id.). Plaintiff had a decreased range of motion and tenderness in his cervical back

and tenderness in his thoracic back. (Id. at 507). He exhibited decreased range of motion and

tenderness in his lumbar back. (Id.). Dr. Bustillo did not notice any clinical improvement. (Id.).

       On April 21, 2015, Plaintiff returned to Dr. Bustillo with complaints of increased pain,

stiffness, and limited range of motion along the spine as well as stiffiness in both hands. (Id. at

1578-79). Plaintiff stated that had been trying to stay active and exercise, and he did not report

any limitations with activities of daily living. (Id.). Plaintiff was positive for fatigue and

positive for back pain and arthralgias. (Id. at 1579). Upon physical examination, Plaintiff




                                                  9
exhibited decreased range of motion and tenderness in his cervical back, tenderness in his

thoracic back, decreased range of motion and tenderness in his lumbar back, and tenderness in

his hands. (Id.). Dr. Bustillo diagnosed Plaintiff with ankylosing spondylitis and noted that

Plaintiff had continued pain, stiffness, and limited range of motion in his spine, and increased

pain and stiffness in both hands. (Id. at 1581). Dr. Bustillo noted that Plaintiff has continued to

exercise and stay active, “but his symptoms continue to progress.” (Id.). Dr. Bustillo was

concerned that Plaintiff’s medications had lost their effectiveness and considered changing his

biologic. (Id.).

        On January 13, 2015, Dr. Bustillo drafted a letter, stating the following:

        David Jalving [ ] is a patient of mine that is currently under my care for Ankylosing
        Spondylitis. I first saw David 5/19/09 and most recently 12/18/14. His condition
        is chronic, debilitating and his Prognosis unfortunately is poor. David has tried
        Sulfasalazine-ineffective, he is currently on Enbrel and Methotrexate with
        moderate relief. He continues to have episodic flare ups and pain, he is being
        managed by Pain Management as well. He has decreased range of motion,
        musculoskeletal tenderness, diffuse joint pains and trouble with simple activities
        such as walking/dressing/position changes and other ADL’s often times requiring
        assistance from family members.

(Id. at 1426).

        In the decision, the ALJ summarized many of Dr. Bustillo’s treatment records. (Id. at

572-78). However, when deciding the weight to afford Dr. Bustillo’s January 13, 2015 opinion

letter, the ALJ stated:

        Little weight is given to the opinion of Dr. Bustillo as it is inconsistent with his own
        examinations denoting normal findings and improvement of functionality on
        medication. At the claimant’s follow-up on April 17, 2015, laboratory findings
        showed his inflammatory markers remained normal, and that the claimant
        continued to exercise and remain active (Exhibit 30F, pg.7). Moreover, the
        claimant and his wife both reported normal activities of daily living.

(Id. at 578). The ALJ asserts the following four (4) reasons to discount Dr. Bustillo’s opinion:

(1) Dr. Bustillo’s opinion is not consistent with his treatment records; (2) Plaintiff’s functionality




                                                  10
improved with medication; (3) the April 17, 2015 laboratory findings showed Plaintiff’s

inflammatory markers remained normal; and (4) Plaintiff continued to exercise, remain active,

and he and his wife reported normal activities of daily living. In addressing each of these

reasons below, the Court finds that these reasons do not establish good cause to discount Dr.

Bustillo’s opinion.

       First, the ALJ asserts that Dr. Bustillo’s letter is inconsistent with his treatment notes that

denoted normal findings. (Id. at 578). Dr. Bustillo treated Plaintiff from 2009 through at least

2015. (Id. at 1426). Thus, the Court finds that Dr. Bustillo had a long-standing medical

relationship with Plaintiff. Dr. Bustillo’s treatment notes from his initial treatment in May 2009

through his April 2015 treatment note indicate that Plaintiff consistently complained of back pain

and joint stiffness, and upon physical examination, displayed decreased range of motion, and

tenderness in his back, hands, feet, and other joints. (See, e.g., id. at 403-404, 427-28, 472-73,

506-507,1578-79, 1581). Further, in the most recent treatment record cited by the ALJ to

discount Dr. Bustillo’s opinion, Dr. Bustillo indicated that Plaintiff’s symptoms continue to

progress and Dr. Bustillo was concerned that his medications were no longer effective. (Id. at

1581). Thus, the Court finds that Dr. Bustillo’s opinion that Plaintiff’s condition is chronic and

debilitating and his prognosis is poor is consistent with his treatment notes.

       Second, while the Court agrees with the ALJ that Plaintiff’s medical condition improved

with medications, this improvement was temporary in nature and Dr. Bustillo’s treatment notes

show that that the medications were not effective for long periods of time as evinced by Dr.

Bustillo adjusting Plaintiff’s medications in an attempt to relieve his symptoms. (See, e.g., id. at

404, 428, 473). Further, Dr. Bustillo stated in his opinion that one medication is ineffective and

Plaintiff has only moderate relief on his present medications. (Id. at 1426). Thus, the Court




                                                 11
finds that even though at times Plaintiff’s functionality may have improved with medication,

these improvements do not appear to be consistent over long periods of time.

         Third, the ALJ reasoned that Plaintiff’s April 2015 laboratory findings showed Plaintiff’s

inflammatory markers remained normal. (Id. at 578). Although this statement is true and Dr.

Bustillo acknowledged this test result in his treatment note, Dr. Bustillo also noted that Plaintiff

had increased pain, stiffness, and limited range of motion. The ALJ did not adequately explain

why this finding – which Dr. Bustillo included in his treatment note – should be a reason to

discount Dr. Bustillo’s opinion.

         Fourth, the ALJ stated that Plaintiff continued to exercise, remain active, and reported

normal activities of daily living. (Id. at 578). In the April 2015 treatment note, Plaintiff stated

that he tried to stay active and exercise, and also reported no limitations with daily activities. (Id.

at 1578-79). Dr. Bustillo noted that Plaintiff continued to exercise and stay active, “but his

symptoms continue to progress.” (Id. at 1581). As to exercise and staying active, Plaintiff

appears to be attempting to do both to the best of his abilities and Dr. Bustillo noted that even

with exercise and staying active, Plaintiff’s symptoms continue to progress. (Id.). Further, as to

daily activities, in many of the prior treatment notes, Dr. Bustillo noted that Plaintiff had

difficulty with daily activities, including walking and getting dressed. (See, e.g., id. at 248, 403,

427, 507). Dr. Bustillo’s treatment notes support his opinion that Plaintiff’s medications provide

moderate relief, but Plaintiff has episodic flare ups and pain, decreased range of motion,

musculoskeletal tenderness, diffuse joint pain, and trouble with simple daily activities. (Id. at

1426).




                                                  12
       For the foregoing reasons, the Court finds that the ALJ failed to demonstrate good cause

to afford little weight to Dr. Bustillo’s opinion. Thus, the Court finds that the ALJ’s decision as

to this issue is not supported by substantial evidence.

       B.      Plaintiff’s Remaining Arguments

       Plaintiff’s remaining issues focus on whether the ALJ properly weighed medical

provider’s opinions, whether the ALJ properly assessed Plaintiff RFC, and whether the ALJ

properly evaluated Plaintiff’s subjective allegations. (Doc. 22 at 19, 24). Because the Court

finds that on remand, the Commissioner must reevaluate Dr. Bustillo’s opinion in light of all of

the evidence of record, the disposition of these remaining issues would, at this time, be

premature.

III.   Conclusion

       Upon consideration of the submission of the parties and the administrative record, the

Court finds that the decision of the Commissioner is not supported by substantial evidence.

       Accordingly, it is hereby ORDERED:

       (1)     The decision of the Commissioner is REVERSED and REMANDED pursuant

               to sentence four of 42 U.S.C. § 405(g) for the Commissioner to reconsider: (1)

               the opinions of Dr. Bustillo and Dr. Rosenberg; (2) Plaintiff’s RFC; and (3)

               Plaintiff’s subjective allegations.

       (2)     If Plaintiff prevails in this case on remand, Plaintiff must comply with the Order

               (Doc. 1) entered on November 14, 2012, in Misc. Case No. 6:12-mc-124-Orl-22.

       (3)     The Clerk of Court is directed to enter judgment accordingly, terminate any

               pending motions and deadlines, and close the file.




                                                 13
       DONE AND ORDERED in Fort Myers, Florida on February 6, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        14
